                         Case 21-30409-lkg          Doc 6      Filed 06/02/21       Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                                                 In Proceedings
                                                                                                       Under Chapter 11
Spengler Plumbing Company, Inc.
                                                                                                       BK 21−30409−lkg

                 Debtor(s)

SSN/Individual Taxpayer ID Number (ITIN):                     Employer Tax ID Number (ETIN):

                                                              37−0983139


                                                       ORDER

     A Petition for Relief under Chapter 11 of Title 11, United States Code ("the Bankruptcy Code") having been filed
in this case on June 1, 2021 ("the filing date"), and an Order for Relief having been entered herein, pursuant to
§1107(a), 1106(a)(1), 1121, 105(a), 1183(b), 1184, 1189, and 1194 of the Bankruptcy Code, IT IS HEREBY
ORDERED that:

    1.   The debtor(s) be left in possession until further order of this Court.

    2. The debtor(s) in possession("debtor") shall close all books, records, and bank accounts as of the day
preceding the filing date, and shall open new books, records and bank accounts. All of debtor's gross receipts shall be
deposited in bank accounts, which accounts and checks shall include the designation "Debtor in Possession". All
depositories shall be insured by a government agency, and the debtor shall deposit any amount in excess of
$100,000.00 only in an account at an institution authorized by the United States Trustee to accept such deposits.
 Debtor shall insure that monthly statements of account from its depositories are submitted to the United States
Trustee.

     3. Debtor shall segregate, and hold in a separate depository account, all monies deducted and withheld from
employees or collected from others for taxes under any law of the United States or any other taxing authority during
the pendency of this case and shall make current and regular payments or deposits with all taxing authorities and
agencies for all tax obligations arising after the filing date.

     4. For all months or partial months after the filing date and until confirmation, dismissal, or conversion, debtor
shall prepare monthly operating reports, on a form approved by the United States Trustee. An original and one copy
of such reports shall be filed with the Clerk, for distribution to the United States Trustee, no later than the fifteenth day
of the succeeding month. Debtor shall also serve copies of the monthly financial reports on all attorneys of record and
on all members of any creditors' committee.

    5. Within fourteen (14) days of the filing date, debtor shall file with the Clerk and with the United States
Trustee a report and summary, using the forms prescribed in paragraph 4 above, of the operation of the debtor's
business and a statement of receipts and disbursements for the ninety (90) day period immediately preceding the filing
date.

     6. Within thirty (30) days of the date of this Order, debtor shall file with the Court a Schedule of Salary to be
paid to the debtor or its officers, shareholders, directors and insiders.
                        Case 21-30409-lkg          Doc 6      Filed 06/02/21       Page 2 of 2



     7. If debtor is a debtor, as defined in 11 U.S.C. §101(51)(D), all plans and disclosure statements shall be filed
not later than 300 days after the date of the order for relief. If the debtor is a small business debtor, as defined in 11
U.S.C. § 1182, and the debtor elects to proceed under Subchapter V, all plans shall be filed not later than 90 days after
the date of the order for relief.

    8. If debtor is not qualified as a small business, debtor shall file a plan and disclosure statement on or before the
120th day after the date of the order for relief. Debtor may amend the disclosure statement at any time prior to the
hearing to approve the disclosure statement, without leave of court, to cure any objections that have been raised.
 Service of the amended disclosure statement shall be on all creditors and parties in interest with a certificate of
service filed with the Court within seven (7) days of mailing. The parties will be expected to meet and attempt to
resolve any objections to the disclosure statement without the necessity of a court hearing.

    9. Debtor shall pay all quarterly fees due to the United States Trustee pursuant to 28 U.S.C. §1930(a)(6). This
does not apply to debtor(s) electing Subchapter V.

   10. Unless otherwise provided, failure to comply with any of the terms and provisions of this order may
constitute grounds for dismissal or conversion of this case, after notice and hearing. This Order is not exclusive as to
the obligations and duties of the debtor and is intended to clarify and supplement the provisions of the Bankruptcy
Code, the Bankruptcy Rules, the Local Bankruptcy Rules and the guidelines of the United States Trustee.



ENTERED: June 2, 2021                                                     /s/ Laura K. Grandy
                                                                          UNITED STATES BANKRUPTCY JUDGE



* Failure to comply with the provisions of paragraph 7, or with the first sentence of paragraph 8, shall result in the
dismissal of the case without further notice or hearing.
